Citation Nr: 9911228	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  94-38 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for tendonitis of the 
right foot.  

3.  Entitlement to a compensable evaluation for degenerative 
joint disease of the right ankle.  

4.  Entitlement to a compensable evaluation for degenerative 
joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1991.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from January 1993, May 
1993 and September 1993 rating decisions of the Montgomery, 
Alabama Regional Office (hereinafter "the RO").  The 
January 1993 rating decision, in pertinent part, denied 
service connection for a right foot disorder, a right ankle 
disorder, a left elbow disorder, a low back disorder and for 
a left knee disorder.  The May 1993 rating decision, in 
pertinent part, granted service connection for degenerative 
joint disease of the right ankle, degenerative joint disease 
of the left elbow and for degenerative joint disease of the 
left knee and assigned noncompensable disability evaluations 
for such disorders.  Service connection was denied for a low 
back disorder, for tendonitis of the right foot and for 
hypertension.  The September 1993 rating decision granted 
service connection for spondylosis of the lumbar spine and 
assigned a 10 percent disability evaluation.  Service 
connection was also denied for hemorrhoids.  

The Board notes that in his October 1993 substantive appeal, 
the veteran withdrew the issues of entitlement to service 
connection for a low back disorder and entitlement to a 
compensable evaluation for degenerative joint disease of the 
left elbow.  In a May 1998 decision, the Board granted 
service connection for hypertension.  The Board remanded the 
remaining issues on appeal to the RO to obtain private and/or 
Department of Veterans Affairs (hereinafter "VA") treatment 
records and to afford the veteran VA orthopedic and rectal 
examinations.  The veteran has been represented throughout 
this appeal by the Veterans of Foreign Wars of the United 
States.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's hemorrhoids have been reasonably shown to 
have had origins during active service.  


CONCLUSION OF LAW

Hemorrhoids were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claim for service connection for hemorrhoids is 
plausible and that all relevant facts have been properly 
developed.  Accordingly, an additional remand as to such 
issue, in order to allow for further development of the 
record is not appropriate.



I.  Service Connection for Hemorrhoids

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998).  
The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran's service medical records indicate that he was 
seen in January 1981 with an assessment which included 
hemorrhoids.  The examiner noted that the veteran was given 
Anusol suppositories at that time.  The April 1991 separation 
examination report included a notation that the veteran had 
moderate anal condyloma A.  

VA treatment records dated from November 1991 to December 
1991 indicated that the veteran was treated for several 
disorders.  Private treatment records dated from January 1993 
to March 1993 also referred to continued treatment for 
multiple disorders.  A January 1993 report from the Travis 
Clinic noted that the veteran complained of hemorrhoid pain.  
It was reported that the veteran also complained of pain from 
the groin to the testes.  

A March 1993 VA orthopedic examination report referred to 
other disorders.  Private treatment records dated from April 
1993 to June 1993 noted that the veteran received treatment 
for disorders other than hemorrhoids.  A history report from 
Rush Foundation Hospital, apparently dated in June 1993, 
indicated that the veteran had no change in bowel habits or 
bloody or tarry stools.  

In his October 1993 substantive appeal, the veteran reported 
that he suffered hemorrhoid problems throughout his 20 years 
in the infantry.  The veteran stated that he was given Anusol 
"or the military equivalent" on numerous occasions during 
service.  At the April 1994 hearing on appeal, the veteran 
testified that he had hemorrhoids throughout his period of 
service.  He stated that he had both internal and external 
hemorrhoids, but more external.  The veteran also indicated 
that he suffered from pain with bowel movements.  He 
testified that he presently suffered from rectal bleeding due 
to his hemorrhoids.  

A report from John A. MacLennan, M.D., referred to other 
disorders.  VA treatment records dated from April 1998 to 
September 1998 indicated that the veteran continued to 
receive treatment for several disorders.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records indicate that he was treated for hemorrhoids during 
service.  A January 1981 treatment entry indicated an 
assessment which included hemorrhoids.  The examiner noted 
that the veteran was given Anusol suppositories at that time.  
Additionally, the Board observes that a January 1993 report 
from the Travis Clinic noted that the veteran complained of 
hemorrhoid pain.  Also, in his October 1993 substantive 
appeal, the veteran stated that he was given Anusol "or the 
military equivalent" on numerous occasions during service 
for his hemorrhoids.  Further, at the April 1994 hearing on 
appeal, the veteran testified that he had hemorrhoids 
throughout his period of service which he described as both 
external and internal.  He also indicated that he suffered 
pain with bowel movements and that he presently had rectal 
bleeding.  The Board observes that the medical evidence of 
record indicates that the veteran was treated for hemorrhoids 
on one occasion during service and that he was treated for 
hemorrhoid pain at least as recently as January 1993.  
Further, the Board finds the veteran's April 1994 hearing 
testimony to be credible.  Also, this case has already been 
remanded on one occasion.  A further remand at this time, as 
to this issue, would needlessly prolong this matter.  
Therefore, the Board is of the view that to conclude 
otherwise than that the evidence is at least in equipoise as 
to whether hemorrhoids were incurred during the veteran's 
periods of service would not withstand Court scrutiny on the 
basis of the evidence currently of record.  Accordingly, with 
resolution of reasonable doubt in favor of the veteran, the 
Board concludes that service connection for hemorrhoids is 
warranted.  


ORDER

Service connection for hemorrhoids is granted.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for tendonitis of the right foot.  The veteran 
also avers that he is entitled to compensable disability 
evaluations for his service-connected degenerative joint 
disease of the right ankle and for his degenerative joint 
disease of the left knee.  The Board notes that this case was 
originally remanded in May 1998.  As noted pursuant to the 
May 1998 remand, the veteran was last afforded a VA 
orthopedic examination in March 1993.  There is no indication 
that the examiner reviewed the claims folder prior to the 
examination.  At that time, the veteran complained of 
multiple joint pains including in the area of the right 
Achilles tendon.  The examiner noted that the veteran had 
tenderness of the right Achilles tendon, but full range of 
motion of both ankles.  There was also full range of motion 
of both knees and the internal and external ligaments were 
intact.  The examiner noted that there was tenderness 
anteriorly over both knees.  The diagnoses included 
degenerative joint disease, moderately severe, multiple 
joints.  The examiner did not specifically diagnose a right 
foot disorder, or comment as to such etiology.  Additionally, 
the Board observes that in his October 1993 substantive 
appeal, the veteran reported that he informed the VA examiner 
that he had extreme pain when moving his right ankle and that 
motion in his left knee was restricted.  At the April 1994 
hearing on appeal, the veteran specifically testified that he 
had severe pain in his right ankle and foot and that he had 
pain on motion.  He also stated that he had limitation of 
motion of his left knee.  

Further, as also reported pursuant to the May 1998 remand, 
the veteran's service medical records indicate that he was 
seen in September 1984 following an injury to his right ankle 
after "jumping".  The assessment, at that time, was right 
ankle injury.  A June 1986 treatment entry noted that the 
veteran was seen for disorders including a right foot 
disorder with swelling of the foot.  A January 1988 entry 
indicated that the veteran complained of pain in the Achilles 
tendon.  The assessment, at that time, was Achilles 
tendonitis.  

The Board observes that pursuant to the Board's May 1998 
remand instructions, the veteran was scheduled for VA 
examinations, including an orthopedic examination, in July 
1998.  There is a notation in the record that the veteran 
failed to report for the scheduled examinations.  The Board 
observes that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without good cause, fails to 
report for such examination, if the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied.  However, where good 
cause is shown, an examination may be rescheduled.  38 C.F.R. 
§ 3.655 (1998).  Further, the Board observes that the Court 
has held that the VA has a duty to fully inform the veteran 
of the consequences of his failure to report for a scheduled 
examination.  See Connolly v. Derwinski, 1 Vet.App. 566 
(1991).  The Board notes that the notices afforded the 
veteran, as to the scheduled examinations, are not of record.  
Given the nature of the veteran's contentions as to 
limitation of motion of both his right ankle and left knee, 
the failure of the examiner, pursuant to the March 1993 VA 
orthopedic examination report to address the functional 
impairment due to pain as to the veteran's service-connected 
right ankle and left knee disorders, the evidence of 
inservice treatment for both a right ankle disorder and a 
right foot disorder to include a right Achilles tendon 
disorder, and as the VA examiner did not specifically 
diagnose a right foot disorder or comment on such etiology 
and in consideration of the Court's holding in Connolly, the 
Board concludes that an additional attempt to schedule the 
veteran for a VA orthopedic examination would be helpful 
prior to resolving the issues raised by the instant appeal.  

The Board observes that treatment records subsequent to 
September 1998 have neither been requested nor incorporated 
into the record.  The Board is of the view that an attempt 
should be made to obtain any recent treatment records of 
possible pertinence to the veteran's claims.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:


1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed disorders from 
September 1998 to the present.  Upon 
receipt of the requested information, the 
RO should contact the identified 
facilities and request that all available 
pertinent clinical documentation be 
forwarded for incorporation into the 
record.

3.  The RO should attempt to schedule the 
veteran for a VA orthopedic examination 
in order to determine the present nature 
and severity of his right foot disorder, 
if any and his service-connected 
degenerative joint disease of the right 
ankle and degenerative joint disease of 
the left knee.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner(s) should specifically indicate, 
in degrees, the extent to which there is 
any limitation of motion of the right 
ankle and left knee to include the active 
and passive ranges of motion and any 
limitation of function of the parts 
affected by limitation of motion and/or 
function due to pain.  Normal motion 
capabilities should also be specified.  
The examiner should also express an 
opinion as to the etiology and 
approximate date of onset of any 
diagnosed right foot disorder, other than 
degenerative joint disease of the right 
ankle, to include whether such disorder 
was etiologically or causally related to 
or was aggravated by the veteran's 
service-connected right ankle disorder.  
See Allen v. Brown, 7 Vet.App. 439 
(1995).  A complete rationale for any 
opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  The veteran should be 
notified of the consequences of his 
failure to report for such scheduled 
examination without good cause, i.e., 
that under the provisions of 38 C.F.R. 
§ 3.655 (1998), his claims may be denied.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

